DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s arguments/remarks filed 08/09/2021. Claims 1, 3, 8-10, 12, 17-18, and 20 have been amended. No claims have been cancelled and no new claims have been added. Accordingly, claims 1-20 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-10, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al US 2018/0136655 A1 (hence Kim).
In re claims 1, 10, and 18, Kim discloses an  autonomous driving vehicle including a wireless communication unit configured to receive a location of an external terminal having requested the autonomous driving vehicle; and a processor configured to perform autonomous driving of the autonomous driving vehicle to a first destination corresponding to the location of the external terminal (Abstract) and teaches the following:
receiving a user request for a ride from an autonomous vehicle (AV), wherein the user request specifies a pick-up location associated with a user (Paragraphs 0133-0136); receiving sensor data from one or more sensors associated with the AV (Fig.7, and Paragraph 0044, 0087, 0120-0121); determining, based on the sensor data, a state and context of the AV while the AV is en route to the pick-up location (Paragraphs 0140, 0147, 0151, and 0155); presenting, at a display interface, a map depicting one or more visual indicators of the state and context of the AV, the state and context of the AV comprising a location of the AV and one or more AV operations associated with the AV being en route to the pick-up location (Fig.9 and Paragraphs 0152 and 0156); determining, based on sensor data from one or more sensors associated with the AV, a change in the at least one of the state and the context of the AV on the way to the pick-up location (Paragraph 0152 “a location is varying while the vehicle is in route to the destination”); and if the change in the at least one of the state and the context of the AV is determined based on the sensor data, presenting, at the display interface, one or more updated visual indicators 
In re claim 8, Kim teaches the following:
wherein the one or more sensors comprise at least one of a camera sensor, a light detection and ranging (LIDAR) sensor, a radar sensor, a global positioning system (GPS) sensor, an accelerometer, a motion detection sensor, a speedometer, a light detector, an audio sensor, a braking sensor, an ultrasonic sensor, a position sensor, a steering angle sensor, a steering wheel rotation sensor, a turn signal sensor, a parking sensor, a gear position sensor, a brake light sensor, an odometer, a proximity sensor, a structured-light three-dimensional scanner, an inertial measurement unit, and a temperature sensor, wherein the sensor data comprises at least one of an inertial measurement, GPS data, image data, a steering wheel rotation measurement, a measured velocity, a LIDAR point cloud, a radar return measurement, a detected turn signal status, a detected parking status, a detected gear position, a detected brake light status, a proximity measurement, structured-light three-dimensional scanner data, and LIDAR data (Fig.7, #300, and Paragraph 0068)
In re claim 9, Kim teaches the following:
tracking, based on the sensor data from the one or more sensors associated with the AV, the state and context of the AV while the AV is en route to the pick-up location; and presenting, on the map, one or more updated visual indicators of an updated state and context of the AV, the updated state and context of the AV comprising at least one of an updated location of the AV, an 
In re claim 17, Kim discloses the claimed invention as recited above with respect to claims 8 and 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as recited above and further in view of Reily et al US 2018/0357907 A1 (hence Reily).
In re claims 2, 11, and 19, Kim discloses the claimed invention as recited above but fails to explicitly teach the following:
receiving a video feed captured by one or more camera sensors on the AV, the video feed depicting a local scene associated with the AV; and presenting, at the display interface, the video feed depicting the local scene associated with the AV
Nevertheless, Reily discloses a method for dispatching a vehicle to a user’s location (Abstract) and teaches the following:
receiving a video feed captured by one or more camera sensors on the AV, the video feed depicting a local scene associated with the AV; and presenting, at the display interface, the video feed depicting the local scene associated with the AV (Paragraphs 0093-0094)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Kim reference to include a video feed from the autonomous vehicle as the autonomous vehicle navigates toward the calculated location of the user, as taught by Reily, in order to enable the user to observe the autonomous vehicle's surroundings and thus better understand the autonomous vehicle's location in relation to the user (Reily, Paragraph 0093).

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as recited above and further in view of Chen et al US 2012/0191269 A1 (hence Chen).
In re claims 3, and 12, Kim discloses the claimed invention as recited above including wherein the one or more AV operations comprise at least one of driving, reversing, parking, braking, turning, activating a turn signal, activating a brake light, changing a gear, changing a velocity of the AV, and performing a u-turn, wherein the map presented at the display interface depicts the one or more visual indicators of the one or more AV operations (Fig.9 and Paragraphs 0152 and 0156) but doesn’t explicitly teach the following:
the one or more visual indicators identify at least one of a first status of the turn signal on the AV, a second status of the brake light on the AV, a rotation of the steering wheel on the AV, a current gear active at the AV, a gear change at the AV, and a u-turn operation
Nevertheless, Chen discloses controlling an unmanned vehicle with a smart phone, including converting input received by the smart phone into a format that is recognizable by the unmanned vehicle (Paragraph 0002) and teaches the following:
the one or more visual indicators identify at least one of a first status of the turn signal on the AV, a second status of the brake light on the AV, a rotation of the steering wheel on the AV, a current gear active at the AV, a gear change at the AV, and a u-turn operation (Fig.4A, #420 and Paragraph 0046)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Kim reference to include the gear control of the unmanned vehicle, as taught by Chen, in order to provide the maximum amount of information about the autonomous vehicle control to a user.

Claims 4-7 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as recited above and further in view of Alalao US 2020/0338983 A1 (hence Alalao).
In re claims 4 and 13, Kim discloses the claimed invention as recited above but doesn’t explicitly teach the following:
wherein the state and context of the AV further comprises at least one of a temperature in an interior of the AV, an AV battery status, a velocity of the AV, a behavior of the AV, a path of the AV to the pick-up location, an environment associated with the AV, and one or more conditions in the environment associated with the AV, wherein the one or more conditions in the environment associated with the AV comprise at least one of traffic, a road closure, a traffic accident, a hazard, a traffic signal, an event in the environment associated with the AV, and an obstacle along the path of the AV
Nevertheless, Alalao discloses a graphical user interface for display of autonomous vehicle behaviors (Abstract) and teaches the following:
wherein the state and context of the AV further comprises at least one of a temperature in an interior of the AV, an AV battery status, a velocity of the AV, a behavior of the AV, a path of the AV to the pick-up location, an environment associated with the AV, and one or more conditions in the environment associated with the AV (Fig.15 and Paragraphs 0180-0181), wherein the one or more conditions in the environment associated with the AV comprise at least one of traffic, a road closure, a traffic accident, a hazard, a traffic signal, an event in 
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Kim reference with the graphical user interface for display of autonomous vehicle behaviors, as taught by Alalao, in order to increase a passenger comfort level and provide the passenger with a greater sense of trust in the AV while using the autonomous vehicle (Alalao, Paragraph 0047).
In re claims 5 and 14, Alalao teaches the following:
wherein the one or more visual indicators identify at least one of the temperature in the interior of the AV, the AV battery status, the velocity of the AV, the behavior of the AV, the path of the AV to the pick-up location, the one or more conditions in the environment associated with the AV, and a status of the one or more conditions in the environment associated with the AV (Fig.16 – Fig.20 and Paragraph 0192)
In re claims 6 and 15, Alalao teaches the following:
wherein the obstacle along the path of the AV comprises at least one of a stopped vehicle, an animal, a pot hole, a person, emergency personnel, emergency equipment, a construction zone, a street fair, and flooding, wherein the event in the environment associated with the AV comprises at least one of a sporting event, a concert, a traffic signal malfunction, an outdoor event, and a nearby conference, wherein the one or more visual indicators provide a visual representation of at least one of the obstacle along the path of the AV and one or 
In re claims 7 and 16, Alalao teaches the following:
wherein the map depicts one or more aspects of the environment associated with the AV, the method further comprising: presenting, at the display interface, an information section providing at least one of a description of one or more aspects of the state and context of the AV, trip information, one or more notifications, and a status of one or more AV controls (Fig.15 and Paragraphs 0180-0181, Fig.17, and Paragraph 0183, Fig.16 – Fig.20 and Paragraphs 0192 and 0194)

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as recited above and further in view of Chen and Alalao as discussed above with respect to claims 3 and 4.

Response to Arguments
Applicant's arguments filed 08/09/2021 have been fully considered but they are not persuasive.
With respect to applicant’s arguments/remarks with respect to the rejection of claims 1, 10, and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Kim and that Kim does not present a map depicting one or more visual indicators comprising "one or more AV operations associated with the AV being en route to the pick-up location”, the examiner respectfully disagrees with that statement. Kim discloses a direction in which 
With respect to applicant’s arguments/remarks that Kim fails to discloses or suggest that further the passenger terminal displays "one or more updated visual indicators identifying the change" in the operations of the AV that is on the way to the pick-up location”, the examiner respectfully disagrees with that statement. Kim discloses updating the passenger terminal with the AV location and time of arrival as recited in Paragraphs 0162, and 0170. The claim recites that the at least one state and context of the AV comprises a location and one or more AV operations. Accordingly, if the location of the AV changes, that is considered a change in the at least one state and context of the AV; therefore Kim discloses the change in the at least one of the state and the context of the AV. The claim doesn’t recite that the passenger terminal displays one or more updated visual indicators identifying the change in the operations of the AV that is on the way to the pick-up location, as recited in the arguments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165.  The examiner can normally be reached on M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RAMI KHATIB/Primary Examiner, Art Unit 3669